Citation Nr: 1727035	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  14-20 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1946 to December 1947.

This matter first comes before the Board on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In April 2016, the Veteran withdrew his request for a Board hearing.  See C.F.R. §20.702(d) (2016).

In the October 2013 rating decision, the RO granted an increased rating of 30 percent for service-connected bilateral pes planus, effective March 26, 2013.  The issue of an increased rating for bilateral pes planus remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board finds that additional development is warranted with respect to this claim.  In this regard, the last VA examination in connection with the Veteran's service-connected bilateral pes planus was conducted in September 2013.  In his May 2014 VA Form 9, submitted after his September 2013 VA examination, the Veteran reported that he had tried arch supports, but the pain was so severe he could not wear them; that he does have pronation and extreme tenderness of the plantar surfaces of his feet; and that orthopedic shoes and appliances do not help his condition.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the Veteran's claims of increased symptomatology, a new VA examination is warranted to determine the current severity of his bilateral pes planus disability.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of his service-connected pes planus.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies, should be performed.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's service-connected pes planus, and report examination findings to allow for application of Diagnostic Codes 5276 and 5284.

The examiner is specifically asked to comment on whether the bilateral pes planus is manifested by marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of 
swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of 
the feet; marked inward displacement; and severe spasm of the tendon Achilles on manipulation that is not improved with the use of orthopedic shoes or 
appliances.

The examiner must obtain a detailed history from the Veteran regarding whether he has ever used or is using arch support (or built-up shoe) and, if so, whether such use improved his symptoms.

The examiner should also test the range of motion of the feet in active motion, passive motion, weight-bearing, and non-weight-bearing.  

The examiner should render an opinion, based upon best medical judgment, as to whether, and to what 
extent, the Veteran experiences any additional functional loss (beyond that which is demonstrated clinically) due 
to pain and/or any of the other symptoms of the service-connected bilateral foot disability noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express such functional 
loss in terms of additional degrees of limited motion.

3.  After the above actions have been completed readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

